Citation Nr: 1332797	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for arthritis to include degenerative arthritis of the knees. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1962 to April 1964.  This service included a short tour-of-duty in South Vietnam where he may have been exposed to chemical dioxins.  The record reflects that when the claim was originally before the Board, the issues included the following disabilities:  type II diabetes mellitus, hypertension, heart disease, a respiratory disorder, "jungle rot", arthritis to include arthritis of the knees, and asthma.  

The matter of entitlement to service connection for diabetes mellitus, heart disease, and hypertension came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2006, a statement of the case was issued in January 2007, and a substantive appeal was received in March 2007.  The matter of entitlement to service connection for jungle rot, arthritis, and asthma came originally before the Board on appeal from a February 2008 RO rating decision.  A notice of disagreement was received in March 2008, a statement of the case was issued in October 2008, and a substantive appeal was received in October 2008.

Although the appellant originally requested the opportunity to provide testimony before the Board with respect to all of the issues originally on appeal, the appellant subsequently withdrew his requests in May 2007 and November 2008.

The Board notes that the appellant's April 2005 request to reopen his service connection claim specifically listed asthma.  Although a claimant may describe only a particular disability in a service connection claim, the claim should not necessarily be limited to those disabilities.  Rather, VA should consider the claim as a claim for any disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The United States Court of Appeals for Veterans Claims (hereinafter, "Court"), has indicated that a claimant does not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction his disability, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that claims for service connection for posttraumatic stress disorder (PTSD) encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).

The Board notes that the appellant's service treatment records documented that he reported complaints of an asthma attack and shortness of breath, and a clinician found that he probably had episodes of acute bronchitis; his post-service treatment records document diagnoses of asthmatic bronchitis, chronic asthma/chronic obstructive pulmonary disease (COPD), and dyspnea.  Hence, the Board finds that the appellant's April 2005 claim encompasses all of his current respiratory disabilities.  As such, the Board has categorized the underlying issue as one of entitlement to service connection for respiratory disability.

In July 2010, the Board issued a Decision/Remand.  In that action, the Board reopened the appellant's claims for entitlement to service connection for a respiratory disorder and hypertension.  The remaining issues, along with those reopened, were returned to the Appeals Management Center (AMC), in Washington, DC, for additional development.  

The claim was subsequently returned to the Board for review and, in March 2012, the Board issued another Decision/Remand.  The issues that were then on appeal included a respiratory disability, hypertension, heart disease, "jungle rot", and arthritis.  In a rating action dated May 2011, the AMC granted service connection for type II diabetes mellitus and assigned a 20 percent disability rating.  As this is a complete grant of benefits, this issue is no longer on appeal and is no longer before the Board on appeal.  In the Decision/Remand, the Board denied the appellant's claim for entitlement to service connection for "jungle rot" and then once again remanded the remaining issues to the AMC for additional action.  The claim has since been returned to the Board for review.  

Regrettably the appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Board remanded the claim in July 2010 and March 2012 so that additional medical information could be obtained and included in the claims folder for review.  It was noted more specifically in the March 2012 action that numerous examinations were requested so that a determination could be made concerning the etiology of each of the claimed disorders.  Said examinations were scheduled, per the claims folder, but the appellant failed to report for those examinations.  There is no evidence in the claims files or in the appellant's electronic records that shows that the appellant ever received written notification of those examinations.  

When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original claim, the claim will be decided on the basis of the evidence of record.  38 C.F.R. § 3.655(a)-(b) (2013).  

Under the circumstances, the Board finds the Veteran should be allowed one final opportunity to report for VA examination.

Notwithstanding the above, the appellant is hereby informed that he has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The appellant's refusal to participate or cooperate in VA examination absent a showing of good cause is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655 (2013).  See generally VAOPGCPREC 4-91.  As was noted by the Court, the failure by veterans to cooperate during VA examinations "subject them[selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of his failure to report and cooperate for a VA examination without good cause may include the denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

1.  The RO/AMC should notify, by letter, the appellant that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

2.  The RO/AMC should then arrange for a VA examination of the appellant by an examiner with appropriate expertise to determine the nature and etiology of the claimed bilateral knee disorder.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder. 

The doctor should examine the appellant and make a determination as to whether the appellant now suffers from degenerative joint disease, and if so, the specific joints that are affected.  The examiner then should provide a detailed analysis as to the etiology of the disorder.  Any appropriate laboratory testing should be accomplished in order to obtain a definitive diagnosis of the claimed disorder.

It is requested that the examiner express an opinion as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein.  In the examination report, the appropriate examiner must specifically discuss the appellant's contentions and assertions, including the appellant's statements on the history of the claimed disability, the reported inservice injuries, exposures, or events, and the current symptoms/manifestations.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Again, if further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  The examiner must specifically make a determination as to whether the appellant now suffers from degenerative arthritis of the knees, and, if so, the etiology of said disorder.  

3.  The RO/AMC should arrange for the appellant to undergo a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any cardiac disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should comment on the following:

a.  Since service, has the appellant suffered from hypertension, ischemic heart disease, coronary artery disease, or any other disability, disease, or disorder of the heart?  If so, please identify the pertinent disability.

b.  The examiner is requested to state whether it is at least as likely as not that any of the appellant's cardiac disorder or disorders is/are related to any in-service disease or injury or the appellant's military service in general or to a service-connected disability.

c.  The examiner is requested to state whether it is at least as likely as not that any cardiac disability or disorder was caused by or the result of the appellant's exposure to chemical dioxins while he was on active duty?

d.  The examiner should provide an opinion as to whether any found heart disability has been aggravated (i.e., permanently worsened) beyond its natural progression by the appellant's service-connected posttraumatic stress disorder.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause of the appellant's cardiac disorder(s) cannot be selected from multiple potential causes, this should be fully explained.  

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions. In the doctor's report, the examiner must specifically discuss the appellant's contentions. 

4.  The RO/AMC should also arrange for pulmonary examination of the appellant for any respiratory disorder by an examiner with appropriate expertise.  The claims folder should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder. 

Based on the examination and review of the record, the examiner is asked to answer the following questions:

a.  Does the evidence of record clearly and unmistakably show that the appellant had a respiratory disorder, to include asthma, that existed prior to his entry onto active duty?

b.  If the answer to (a) is "yes", does the evidence clearly and unmistakably show that any pre-existing respiratory disorder, to include asthma, was not aggravated by service?

c.  If the answer to (a) or (b) is "no", is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disorder, to include asthma, had its onset in service or are otherwise attributable thereto?

Any and all opinions must be accompanied by a complete rationale.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions and assertions, including the appellant's statements on the history of the claimed disability, the reported inservice injuries, exposures, or events, and the current symptoms/manifestations.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Again, if further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

5.  Thereafter, the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

